TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00309-CR



                                 Bobby Joe Luce Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 04-206-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bobby Joe Luce, Jr. has filed a motion to dismiss his appeal. The motion

is signed by appellant and complies with the requirements of rule 42.2. See Tex. R. App. P. 42.2(a).

We grant the motion and dismiss the appeal. Id.



                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: March 13, 2009

Do Not Publish